Title: Joseph Milligan to Thomas Jefferson, 31 July 1815
From: Milligan, Joseph
To: Jefferson, Thomas


            Dear Sir  Georgetown July 31st 1815
            on the 13th instant ⅌ steam boat I set sent  to the care of William Woodford Eqr innkeeper of Fredericksburg two Boxes which I have directed him to have forwarded to you by the mail cart without delay
            they Contain Such books as I have had bound for you as ⅌ enclosed list of Binding I had have also enclosed a list of the Laws of Virginia and the Journals of the Senate which I have to bind for you I do not believe that I shall be able to get the Volumes of the Journal of the Senate that are missing there is in one of the Boxes a copy of Dufiefs Dictionary and one paris in 1802 & 1814 also a Ream of paper Cut down to pattern as ⅌ order
            I have not yet got Tracys manuscript but have had a letter from Genl Duane on the Subject he is to Send it to Mr R. C. Weightman of Washington who is to receive $60– from me and deliver it to me the he only waits Some private hand to Send it by
            The Library arrived in safety in the Washington on  Monday morning of next week after I left Monticello that is in Six days from the time it was put into the wagons it was safely Laid into the passages of the General post office or Congress hall about three weeks ago I  Commenced unpacking it and accomplished it last monday I am happy to inform you that it has not received the Slightest injury by transportation the Room which has been appropriated for it is sufficeently large the Catalogue will be printed as soon as a Suitable paper can be procured to print it on it is the intention to print in Quarto on post paper
            I have been very much indisposed through out the whole of the month of June So much So as not to be equil to any business which is the cause that your books were not sent back Sooner or your letters attend to with regularity but I have now so far recovered my health as to attend to my usual business indeed the exertion which it required to set up the library seems to have been of service to me as I seemed to gained Strength every day
            With respect yoursJoseph Milligan
          